672 S.E.2d 22 (2008)
MEZA
v.
DIV. OF SOCIAL SERVICES, et al.
No. 518A08.
Supreme Court of North Carolina.
December 19, 2008.
Thomas E. Cone, Greensboro, for Meza.
The following order has been entered on the motion filed on the 17th day of December 2008 by Respondent for Extension of Time to File Brief:
"Motion Allowed. Respondent (Div. of Social Services, et al) shall have up to and including the 12th day of January 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 19th day of December 2008."